DETAILED ACTION
In Reply filed on 4/26/2022, claims 1-27 are pending. Claims 8-10, 17-19, and 25-27 are currently amended. Claims 1-27 are considered in the Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Previous Objections/Rejections
35 USC 103 rejection of claims 1-27 as obvious in view of Fruth and Eaton are maintained based on the Applicant’s argument. See Response to Arguments below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE102018213675 A1 (“Fruth et al” hereinafter Fruth), machine translation provided, and WO2020/159666 (“Eaton et al” hereinafter Eaton).
Regarding Claim 1, Fruth teaches an additive manufacturing device (abstract) comprising: a laser source configured to generate a laser beam (Figure 1, a carbon monoxide laser that generates laser beam 22); a build material holder (Figure 1, construction platform 12) configured to hold an additive build material ([0044], construction platform 12 holds the object 2); at least one controllable deflector (Figure 1, deflection device 23) having a first scan rate ([0025]); at least one acousto-optic deflector (AOD) (Figure 1, acousto-optical modulator 27 [0047]) having a second scan rate faster than the first scan rate; and a controller (Figure 1, control device 29) configured to control the at least one controllable deflector and the at least one AOD to scan the laser beam relative to the build material holder to additively manufacture a workpiece in successive layers from the additive build material ([0050]). Fruth fails to explicitly teach at least one controllable deflector having a first scan rate; at least one acousto-optic deflector (AOD) having a second scan rate faster than the first scan rate.
However, Eaton teaches at least one controllable deflector (Figure 1, second positioner 108a and 108b) having a first scan rate (Page 21, lines 30-31, range from 500Hz to 8kHz); at least one acousto-optic deflector (AOD) (Page 18, lines 19-21) having a second scan (Page 18, lines 1-5, ranges from 8kHz to 250MHz) rate faster than the first scan rate (the second rate is faster than the first).
Fruth and Eaton are considered to be analogous to the claimed invention because both are in the same field of using controller to control the operation and position of the deflector to deflect the energy beam path to manufacture an object. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scan rate of controllable deflector and AOD disclosed by Fruth by the scan rate as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B). Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 2, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1, Fruth fails to teach the controller is configured to control the at least one controllable deflector to define a trace of pixels on the additive build material, and while controlling the at least one AOD to define an area of subpixels within each pixel.
	However, Eaton teaches the controller (Figure 1, controller 122) is configured to control the at least one controllable deflector to define a trace of pixels on the additive build material (Page 26, lines 16 to Page 27, lines 18, the controller 122 controls the second positioner 108 to move in relative movement between the process spot and workpiece while scanning), and while controlling the at least one AOD to define an area of subpixels within each pixel (Page 26, lines 16 to Page 27, lines 18, the controller 122 also controls the first positioner 106, which may be an AOD (Page 17, lines 20-22), to move in sub-scan fields and Figures 31-34).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by  the controller that define a trace of pixel and subpixel as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 3, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1 wherein the at least one AOD generates a Gaussian subpixel intensity profile (Fruth, [0024]). Fruth fails to teach the controller is configured to control the at least one AOD to define a flattened pixel intensity profile relative to the Gaussian subpixel intensity profile.
However, Eaton teaches the controller is configured to control the at least one AOD to define a flattened pixel intensity profile relative to the Gaussian subpixel intensity profile (Page 11, lines 14-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller taught by Eaton for the same reason set forward in Claim 2. 
Regarding Claim 4, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1, Fruth fails to teach the at least one AOD has a controllable output intensity; and wherein the controller is configured to control the output intensity of the at least one AOD.
However, Eaton teaches the at least one AOD has a controllable output intensity (Page 3, line 28 - Page 4, line 1); and wherein the controller is configured to control the output intensity of the at least one AOD (Page 19, lines 27-30, the output signal can be controlled by controller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller taught by Eaton for the same reason set forward in Claim 2.
Regarding Claim 5, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1, Fruth fails to teach the at least one AOD comprises first and second AODs arranged to operate at orthogonal angles. 
However, Eaton teaches the at least one AOD comprises first and second AODs arranged to operate at orthogonal angles (Page 32, lines 11-13).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the AOD disclosed by Fruth by a first and a second AODs arranged to operate at orthogonal angles as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 6, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1, Fruth fails to teach the controller comprises control circuitry, and radio frequency (RF) drive circuitry coupled between the control circuitry and the at least one AOD.
	However, Eaton teaches the controller comprises control circuitry (Page 28, lines 20-28), and radio frequency (RF) drive circuitry (Page 29, lines 13-17) coupled between the control circuitry and the at least one AOD (Page 29, lines 13-17, which implies the position of RF drive is between the control circuitry and first positioner in order to establish communication).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Fruth by incorporating a control circuitry and radio frequency drive circuitry coupled between the control circuitry and the at least one AOD to generate control signals upon executing instructions (Page 28, lines 20-21).
Regarding Claim 7, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1 wherein the at least one controllable deflector comprises at least one movable mirror (Fruth, [0047]).
Regarding Claim 8, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1 wherein the build material holder is configured to hold a metallic powder additive build material (Fruth, Figure 1, construction platform 12).
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the metallic powder is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 9, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1 wherein the build material holder is configured to hold a powder additive build material (Fruth, [0011]).
Regarding Claim 10, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 1 wherein the build material holder (Fruth, Figure 1, construction platform 12) is configured to hold a liquid additive build material.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Regarding Claim 11, Fruth teaches an additive manufacturing device (abstract) comprising: a laser source configured to generate a laser beam (Figure 1, a carbon monoxide laser that generates laser beam 22); a build material holder (Figure 1, construction platform 12) configured to hold an additive build material([0044], construction platform 12 holds the object 2); and a controller (Figure 1, control device 29) configured to control the pair of controllable deflectors and the pair of AODs to scan the laser beam relative to the build material holder to additively manufacture a workpiece in successive layers from the additive build material ([0050]). Fruth further teaches a controllable deflector (Figure 1, deflection device 23) and an acousto-optic deflector (Figure 1, acousto-optical modulator 27 [0047]) but fails to explicitly teach a pair of controllable deflectors, each having a first scan rate; a pair of acousto-optic deflectors (AODs), each having a second scan rate faster than the first scan rate; the controller configured to control the pair of controllable deflectors to define a trace of pixels on the additive build material, and while controlling the pair of AODs, to define an area of subpixels within each pixel.
However, Eaton teaches a pair of controllable deflectors (Figure 1, second positioner 108a and 108b), each having a first scan rate (Page 21, lines 30-31, range from 500Hz to 8kHz); a pair of acousto-optic deflectors (AODs) (Page 18, lines 19-21), each having a second scan rate (Page 18, lines 1-5, ranges from 8kHz to 250MHz) faster than the first scan rate (the second rate is faster than the first); the controller (Figure 1, controller 122) configured to control the pair of controllable deflectors to define a trace of pixels on the additive build material (Page 26, lines 16 to Page 27, lines 18, the controller 122 controls the second positioner 108 to move in relative movement between the process spot and workpiece while scanning), and while controlling the pair of AODs, to define an area of subpixels within each pixel(Page 26, lines 16 to Page 27, lines 18, the controller 122 also controls the first positioner 106, which could be a AOD (Page 17, lines 20-22), to move in sub-scan fields and Figures 31-34).
Fruth and Eaton are considered to be analogous to the claimed invention because both are in the same field of using controller to control the operation and position of the deflector to deflect the energy beam path to manufacture an object. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller and a single controllable deflector and a AOD disclosed by Fruth by the controller that define a trace of pixel and subpixel and a pair of controllable deflector and a pair of AOD as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B). Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 12, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein each AOD generates a Gaussian subpixel intensity profile (Fruth, [0024]); Eaton teaches the controller is configured to control the pair of AODs to define a flattened pixel intensity profile relative to the Gaussian subpixel intensity profile (Page 11, lines 14-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller taught by Eaton for the same reason set forward in Claim 11.
Regarding Claim 13, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein each AOD has a controllable output intensity (Eaton, Page 3, line 28 - Page 4, line 1); and wherein the controller is configured to control the output intensity of the pair of AODs (Eaton, Page 19, lines 27-30, the output signal can be controlled by controller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller taught by Eaton for the same reason set forward in Claim 11.
Regarding Claim 14, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein the pair of AODs comprises first and second AODs arranged to operate at orthogonal angles (Eaton, Page 32, lines 11-13).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the AOD disclosed by Fruth by a first and a second AODs arranged to operate at orthogonal angles as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 15, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein the controller comprises control circuitry (Eaton, Page 28, lines 20-28), and radio frequency (RF) drive circuitry (Eaton, Page 29, lines 13-17) coupled between the control circuitry and the pair of AODs (Eaton, Page 29, lines 13-17, which implies the position of RF drive is between the control circuitry and first positioner in order to establish communication).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Fruth by incorporating a control circuitry and radio frequency drive circuitry coupled between the control circuitry and the at least one AOD as taught by Eaton to generate control signals upon executing instructions (Page 28, lines 20-21).
Regarding Claim 16, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein each controllable deflector comprises a movable mirror (Fruth, [0047]).
Regarding Claim 17, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein the build material holder (Figure 1, construction platform 12) is configured to hold a metallic powder additive build material.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Regarding Claim 18, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein the build material holder is configured to hold a powder additive build material (Fruth, [0011]).
Regarding Claim 19, the combination of Fruth and Eaton teaches the additive manufacturing device of claim 11 wherein the build material holder (Figure 1, construction platform 12) is configured to hold a liquid additive build material.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Regarding Claim 20, Fruth teaches the additive manufacturing method ([0028]) comprising: operating a laser source to generate a laser beam directed towards a build material holder holding an additive build material ([0014] and Figure 1, carbon monoxide laser that generates laser beam 22 toward the construction platform 12) ; and operating a controller (Figure 1, control device 29) to control at least one controllable deflector (Figure 1, deflection device 23) and at least one acousto-optic deflector (AOD) (Figure 1, acousto-optical modulator 27 [0047]) to scan the laser beam relative to the build material holder to additively manufacture a workpiece in successive layers from the additive build material ([0050]). Fruth does not explicitly teach the at least one controllable deflector having a first scan rate and the at least one AOD having a second scan rate faster than the first scan rate.
However, Eaton teaches the at least one controllable deflector (Figure 1, second positioner 108a and 108b) having a first scan rate (Page 21, lines 30-31, range from 500Hz to 8kHz) and the at least one AOD (Figure 1, first positioner 106, which could be a AOD (Page 17, lines 20-22)) having a second scan rate (Page 18, lines 1-5, ranges from 8kHz to 250MHz) faster than the first scan rate (the second rate is faster than the first).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scan rate of the controllable deflector and AOD disclosed by Fruth by the scan rate taught by Eaton to positioning the process spot at any location within the second scan field and thus moving the beam axis within the second scan field and/or scanning the first scan field within the second scan field (Page 31, lines 26-30). 
Regarding Claim 21, the combination of Fruth and Eaton teaches the method of claim 20 wherein operating the controller (Eaton, Figure 1, controller 122) comprises operating the controller to control the at least one controllable deflector to define a trace of pixels on the additive build material (Page 26, lines 16 to Page 27, lines 18, the controller 122 controls the second positioner 108 to move in relative movement between the process spot and workpiece while scanning), and while controlling the at least one AOD to define an area of subpixels within each pixel (Page 26, lines 16 to Page 27, lines 18, the controller 122 also controls the first positioner 106, which could be a AOD (Page 17, lines 20-22), to move in sub-scan fields and Figures 31-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller that define a trace of pixel and subpixel as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 22, the combination of Fruth and Eaton teaches the method of claim 20 wherein the at least one AOD generates a Gaussian subpixel intensity profile (Fruth, [0024]). Fruth fails to explicitly teach operating the controller comprises operating the controller to control the at least one AOD to define a flattened pixel intensity profile relative to the Gaussian subpixel intensity profile.
However, Eaton teaches operating the controller comprises operating the controller to control the at least one AOD to define a flattened pixel intensity profile relative to the Gaussian subpixel intensity profile (Page 11, lines 14-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller that define a trace of pixel and subpixel as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 23, the combination of Fruth and Eaton teaches the method of claim 20 wherein the at least one AOD has a controllable output intensity (Eaton, Page 3, line 28 - Page 4, line 1); and wherein operating the controller comprises operating the controller to control the output intensity of the at least one AOD (Page 19, lines 27-30, the output signal can be controlled by controller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the controller disclosed by Fruth by the controller taught by Eaton for the same reason set forward in Claim 22.
Regarding Claim 24, the combination of Fruth and Eaton teaches the method of claim 20 wherein the at least one AOD comprises first and second AODs arranged to operate at orthogonal angles (Eaton, Page 32, lines 11-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the AOD disclosed by Fruth by a first and a second AODs arranged to operate at orthogonal angles as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 25, the combination of Fruth and Eaton teaches the method of claim 20. Fruth teaches the additive material holder holds powder additive build material (Fruth, [0011]) but fails to teach the build material holder holds a metallic powder additive build material.
However, Eaton teaches the use of metallic powder to form a workpiece (Page 8, lines 12-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the powder material disclosed by Fruth with the metallic powder taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 26, the combination of Fruth and Eaton teaches the method of claim 20 wherein the build material holder is configured to hold a powder additive build material (Fruth, [0011]).
Regarding Claim 27, the combination of Fruth and Eaton teaches the method of claim 20. Fruth teaches the build material holder holds powder additive build material (Fruth, [0011]) but fails to teach the build material holder holds a liquid additive build material.
However, Eaton teaches the use of liquid material to form a workpiece (Page 8, line 12- Page 9, line 3, solution).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the powder material disclosed by Fruth with the liquid material taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Response to Arguments
Applicant's arguments filed on 4/26/2022 have been fully considered but they are not persuasive. 
The Applicant argues the acousto-optic modulator within the Fruth et al reference has a different functionality as the instant application. Specially, the Fruth reference uses the acousto-optic modulator for simple laser beam power control and not to “scan the laser beam relative to the build material holder to additively manufacture a workpiece in successive layers from the additive build material” as in the claimed invention. 
The Examiner respectfully disagrees. Fruth teaches the acousto-optical modulator splits the laser beam emitted by the carbon monoxide laser into multiple beams ([0048]) and these beams are scanned upon the workpiece (Figure 1). Thus, it is scanning laser beams to additively manufacture a workpiece in successive layers from the additive build material. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the acousto-optic modulator in the Fruth reference is structurally similar to the claimed invention and capable of performing all of the functional limitations. See MPEP 2114 (II). 
The Applicant argues the Eaton reference has nothing to do with additive manufacturing as in the claimed invention, or as in the reference to Fruth. 
The Examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See MPEP 2141.01(a)(I). In this case, Fruth ([0001]), Eaton (page 1, lines 7-8, laser processing apparatus which involves irradiating a workpiece with laser energy to heat or melt materials from which the workpiece is formed (page 1, lines 10-13), and the claimed invention are related to using laser beam for making layers of workpiece. Thus, they are analogous arts. 
The Applicant further argues that the Examiner is using impermissible hindsight to assemble bits and pieces of the prior art in an attempt to produce the claimed invention. In particular, the Fruth reference lacks the “at least one controllable deflector having a first scan rate; at least one acousto-optic deflector (AOD) having a second scan rate faster than the first scan rate”, thus, Fruth would also necessarily not have a controller to operate the scanning structure that it lacks. In other words, Applicant submits that even the proposed combination of Fruth et al. and Eaton et al. would still fail to produce the claimed controller. The Applicant submits that there is no proper motivation to selectively combine the references in the manner proposed by the Examiner. The only motivation comes from impermissible hindsight reconstructions.
The Examiner respectfully disagrees. In the 02/04/2022 Office Action, the Examiner points out the Fruth reference discloses at least one controllable deflector (Figure 1, deflection device 23) having a first scan rate ([0025]) and at least one acousto-optic deflector (AOD) (Figure 1, acousto-optical modulator 27 [0047]) and admitted Fruth does not disclose a second scan rate and the second scan rate being faster than the first scan rate. However, Fruth does teach a control device for controlling the deflection device and the acousto-optical modulator ([0050]) to control the solidification process of each layer during the manufacturing of the object. Therefore, it is implies that the control device in the Fruth reference can adjust the scan rate of the deflection device and acousto-optical modulator. Fruth does not explicitly teach a second scan rate. However, Eaton discloses at least one controllable deflector (Figure 1, second positioner 108a and 108b) having a first scan rate (Page 21, lines 30-31, range from 500Hz to 8kHz); at least one acousto-optic deflector (AOD) (Page 18, lines 19-21) having a second scan (Page 18, lines 1-5, ranges from 8kHz to 250MHz) rate faster than the first scan rate (the second rate is faster than the first). Since the deflector and the acousto-optic deflector are the same in both Fruth and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scan rate of controllable deflector and AOD disclosed by Fruth by the scan rate as taught by Eaton because such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In conclusion, the combination of Fruth and Eaton does teach all of the limitations in claim 1 and the 35 USC 103 rejection is maintained. Therefore, the 35 USC 103 rejections of dependent claims 2-27 are also maintained since claim 1 is not allowable over the art of the record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754